PER CURIAM:
Stephen Luci petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that on August 8, 2007, the district court directed the Respondent to file an answer to the petition. Because there has been recent significant action in Luci’s case, we conclude there has been no undue delay. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the *934materials before the court and argument would not aid the decisional process.

PETITION DENIED.